Citation Nr: 1133990	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  01-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for disability manifested by bilateral lower extremity pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1997 to October 1999. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2000 rating decision in which the RO, inter alia, granted service connection for bronchial asthma (assigned an initial rating of 10 percent), and for residuals of a fracture of the tarsonavicular bone of the left foot (assigned an initial, noncompensable rating), each effective October 5, 1999.  The RO also denied service connection for plantar fasciitis, and for bilateral lower extremity pain at multiple locations.  In May 2000, the Veteran filed a notice of disagreement (NOD) with the assigned ratings for bronchial asthma and for residuals of a fracture of the tarsonavicular bone of the left foot, and with the denial of service connection for plantar fasciitis and for bilateral lower extremity pain.  A statement of the case (SOC) was issued in November 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2001.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in October 2008, the Veteran cancelled his hearing request.  

In August 2003, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a November 2004 supplemental SOC (SSOC)) and returned these matters to the Board.

In March 2005, the Board again remanded the claims to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, in an April 2009 rating decision, the RO granted service connection for equinus with bilateral plantar fasciitis, representing a full grant of that benefit sought.  However, the AMC continued to deny the remaining claims (as reflected in a January 2010 SSOC) and returned the matters remaining on appeal to the Board for appellate consideration.

In June 2010, the Board denied the claims for higher ratings for bronchial asthma and for residuals of a fracture of the tarsonavicular bone of the left foot, and remanded the claim for service connection for disability manifested by lower extremity pain to the RO, via the AMC, for additional development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a May 2011 SSOC) and returned this matter to the Board.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the record reflects a diagnosis of lumbar radiculopathy, the most persuasive medical opinion evidence on the question of current disability establishes that the Veteran does not have lumbar radiculopathy, or any other disability manifested by bilateral lower extremity pain.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by bilateral lower extremity pain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2001, March 2004, and October 2008 post-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2008 letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the January 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, and the reports of December 1999, August 2009, and October 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for disability manifested by bilateral lower extremity pain is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for disability manifested by bilateral lower extremity pain must be denied. 

Initially, the Board points out that the Veteran's foot pain has been associated with bilateral plantar fasciitis and residuals of a fracture of the tarsonavicular bone of the left foot, and that service connection has been established for both of these disabilities.  Hence, the Board's inquiry is limited to the question of whether the Veteran has disability manifested by lower extremity pain that is medically related to service.  Here, however, the evidence does not persuasively establish that the Veteran actually has the disability for which service connection is currently sought.  

The Veteran's service treatment records reflect several occasions of treatment for pain associated with the lower extremities during service.  In a March 1999 Report of Medical Assessment, the examiner noted that the Veteran had bilateral lower extremity pain, at multiple locations.  He concluded that the etiology of the pain was unknown.

The Veteran underwent a VA orthopedic examination in December 1999.  She complained of intermittent pain in her lower extremities, especially the foot.  On examination, the Veteran demonstrated full range of motion of the feet and ankles.  There was no tenderness of the feet and her arches were intact.  No swelling, erythema, or heat of the lower extremity joints was observed.  X-rays of the ankles were normal.  The impression was normal examination of the bilateral lower extremities.

On VA joints examination in August 2009, the Veteran reported a history of back pain for the past 5 years.  She noted that the back pain radiated into her thigh.  She also complained of tingling and numbness of the left foot.  She denied any history of back injury and lower extremity weakness.  On examination, muscle strength was 5 out of 5 in the bilateral lower extremities.  Sensations in both legs were intact.  Deep tendon reflexes measured 2+ (normal) bilaterally in the knees and ankles.  The examiner also noted that the Veteran walked with a normal gait.  The impression was lumbar spondylosis, with bilateral lumbar radiculopathy.

On VA examination in October 2010, the Veteran reported several years of low back, buttock, thigh, leg, and foot pain.  She noted that the pain radiated up from her feet and down from her back.  The pain was mainly in the lateral aspect of the lower extremities.  She denied any lower extremity weakness.  On examination, muscle strength of the lower extremities was 5 out of 5 bilaterally.  Deep tendon reflexes measured 2+ bilaterally.  Vibratory, proprioceptive, and pinprick sensation were intact.  The examiner noted some diminished sensation to light touch in some areas.  The Veteran underwent nerve conduction study and electromyography examination.  The examiner reported that the test results were essentially normal.  The examiner did note some borderline peak latencies in the right superficial peroneal and sural nerves, which she concluded was likely related to limb cooling and not secondary to any underlying disability.  However, she noted that there was no electrodiagnostic evidence for tibial or peroneal mononeuropathies of either lower extremity, nor was there any evidence of lumbar radiculopathy in the left lower extremity.  The examiner concluded that there was no evidence of peripheral neuropathy or lumbar radiculopathy related to service, and no diagnosis in relation to the Veteran's bilateral lower extremities was provided.

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually has a disability manifested by bilateral lower extremity pain.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The only evidence of record reflecting a possible diagnosis of a bilateral lower extremity disability is the August 2009 VA examination report reflecting a diagnosis of lumbar spondylosis, with bilateral lumbar radiculopathy.  However, the accompanying examination report does not reflect any medical data or test results to support such a diagnosis.  On examination, muscle strength, sensation, and deep tendon reflexes were normal.  The Veteran also denied any weakness of the bilateral lower extremities.  Significantly, no nerve conduction studies or electromyography testing was performed to confirm the examiner's impression.  As a result, the Board is affording the August 2009 VA examination report little probative value on the question of whether the Veteran has actually has a diagnosed disability manifested by bilateral lower extremity pain.

By contrast, the Board accepts the October 2010 VA examiner's opinion that there is no evidence of peripheral neuropathy or lumbar radiculopathy highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Significantly, the examiner conducted the appropriate tests and studies to determine if the Veteran had any radiculopathy.  The examiner also noted the pertinent history, elicited and described the Veteran's symptoms, and provided a reasoned opinion based on the Veteran's nerve test results.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative.  Thus, the most persuasive, competent opinion on the question of current diagnosis of whether the Veteran has a disability manifested by bilateral lower extremity pain weighs against the claim.

As indicated above, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent evidence establishes, fundamentally, that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

Furthermore, to whatever extent assertions of the Veteran and/or her representative are offered in an attempt to establish a current diagnosis of disability manifested by bilateral lower extremity pain, such attempt must fail.  The matter of current diagnosis upon which the claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor her representative are shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for disability manifested by bilateral lower extremity pain must be denied.  In reaching the determination to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for disability manifested by bilateral lower extremity pain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


